IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
SCOTT WEBB, JANICE
WILLIAMSON, and T. W. (a             NOT FINAL UNTIL TIME EXPIRES TO
Minor Child),                        FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellants,
                                     CASE NO. 1D15-5047
v.

BAXTER’S REALTY, INC., a
Florida Corporation, d/b/a EL
GOVERNOR MOTEL,

      Appellee.

_____________________________/

Opinion filed July 12, 2017.

An appeal from an order of the Circuit Court for Bay County.
Hentz McClellan, Judge.

William R. Waters, Jr. and Erica Caitlin Dlubala of Waters & Associates, P.A.,
Tallahassee and Scott A. Mager and Elizabeth O. Hueber of Mager Paruas, LLC,
Hollywood, for Appellants.

Daniel J. Santaniello, Edgardo Ferreyra, Jr., and James P. Waczewski of the Law
Firm of Luks, Santaniello, Petrillo & Jones, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF and ROWE, JJ., and GRIFFIS III, STANLEY H., ASSOCIATE JUDGE,
CONCUR.